Citation Nr: 0840364	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left elbow 
injury.

2.  Whether new and material evidence to reopen a claim for a 
disability characterized by headaches, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a left elbow 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
characterized by headaches, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
characterized by chronic fatigue, to include as due to 
undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1986 and from November 1990 to April 1991.  He had additional 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) with the Marine Corps Reserves 
between 1985 and 1991.  The veteran served in the Southwest 
Asia theater of operations from January 1, 1991 to April 6, 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March and May 2004 rating decisions, in which, the RO, 
in pertinent part, determined that no new and material 
evidence had been received to reopen a claim for service 
connection for headaches and denied the veteran's claims for 
service connection for left elbow epicondylitis and for 
disability claimed as chronic fatigue as due to undiagnosed 
illness.  Although the RO also denied a claim for service 
connection for degenerative joint disease of the knee claimed 
as joint pain and swelling as due to undiagnosed illness, the 
veteran did not initiate an appeal with regard to this issue; 
therefore, it is not in appellate status.
 
The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, a November 1996 rating decision, the Nashville, 
Tennessee RO (Nashville RO) denied service connection for 
headaches and for a left elbow injury.  At the time of the 
original denial of service connection for a left elbow 
injury, there was no evidence of a left elbow disability.  
Subsequently, in a June 1997 rating decision, the Winston-
Salem RO denied service connection for headaches as due to an 
undiagnosed illness, noting that this disability was first 
manifested in November 1995 and had lasted less than six 
months.  As such, the Board finds that the veteran is seeking 
service connection for the same disabilities (a left elbow 
injury and one manifested by headaches) as that for which 
service connection was denied in November 1996 and June 1997.  
Thus, new and material evidence is required to reopen the 
previously denied claims for service connection for a left 
elbow injury and a disability characterized by headaches.  As 
the Board must first decide whether new and material evidence 
has been received to reopen these claims for service 
connection before it can address these matters on the 
merits-and in light of the Board's favorable action on the 
veteran's petitions to reopen these claims-the Board has 
characterized the appeal as to these issues as encompassing 
the first four issues listed on the title page.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board's decision granting the veteran's petitions to 
reopen previously denied claims are set forth below.  The 
reasons expressed below, the issues of service connection for 
all three claimed disabilities are discussed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the Nashville RO 
denied service connection for a left elbow injury; the 
veteran did not initiate an appeal.

2.  The evidence associated with the claims file since the 
November 1996 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim for 
service connection for a left elbow injury.

3.  In a June 1997 rating decision, the Winston-Salem RO 
denied service connection for headaches as due to an 
undiagnosed illness; the veteran did not initiate an appeal.

4.  The evidence associated with the claims file since the 
June 1997 RO denial of service connection for headaches as 
due to an undiagnosed illness includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim for 
service connection for headaches as due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, denying service 
connection for a left elbow injury, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received since the November 1996 rating 
decision, denying service connection for a left elbow injury, 
is new and material, the criteria for reopening the claim for 
service connection for a left elbow injury are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The June 1997 rating decision, denying service connection 
for headaches as due to undiagnosed illness, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

4.  As evidence received since the June 1997 rating decision 
is new and material, the criteria for reopening the claim for 
service connection for headaches as due to undiagnosed 
illness are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petitions to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petitions to Reopen

In a November 1996 rating decision, the Nashville RO 
initially denied service connection for a left elbow injury 
and for a disability characterized by headaches.  Later, in a 
June 1997 rating decision, the Winston-Salem RO denied 
service connection for headaches as due to undiagnosed 
illness.  

Although the veteran was informed of the November 1996 and 
June 1997 rating decisions in letters dated later the same 
month, the veteran did not initiate an appeal to the Board 
within one year of notification of these decisions.  
Therefore, the November 1996 and June 1997 rating decisions 
are final as to the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the veteran's petitions to reopen the previously denied 
claims for service connection for a left elbow injury and for 
a disability characterized by headaches was received in 
October 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were the November 1996 
and June 1997 rating decisions.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

A.  Left Elbow

The November 1996 denial of the veteran's original claim for 
service connection for a left elbow injury was based on no 
evidence of record of a left elbow disability.  Evidence then 
of record included the veteran's service treatment records, 
an August 1993 VA Persian Gulf War Registry examination 
report, November 1995 VA examination reports, and the 
veteran's allegations that he injured his left elbow when he 
jumped in a hole while in Saudi Arabia.  However, this 
evidence reflects no treatment of the claimed disability in 
service or any notation of such a disability at the time of 
his August 1993 Persian Gulf War Registry examination or of a 
November 1995 VA general medical examination or allegation of 
post-service treatment.  Evidence added to the record since 
the RO's prior denial includes an April 2004 VA chronic 
fatigue syndrome examination report, additional VA treatment 
records, and various statements made by the veteran.

The additional evidence includes an April 2004 VA examination 
report showing a diagnosis of left elbow epicondylitis and 
residuals.  As the aforementioned evidence was not previously 
considered by agency adjudicators, and is not cumulative or 
duplicative of evidence previously of record, it is "new."  
As noted above, the veteran was previously denied service 
connection for a left elbow injury, because there was no 
evidence of a diagnosed disability.  As the new evidence now 
includes a diagnosis of left elbow epicondylitis and 
residuals, the evidence relates to an unestablished fact that 
is necessary to substantiate the claim.  Moreover, when such 
evidence is considered in light of the additional lay 
statements asserting that the left elbow disability stems 
from an alleged in-service injury or is due to undiagnosed 
illness, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for a left elbow 
injury are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Disability Characterized by Headaches

The June 1997 denial of service connection for headaches as 
due to undiagnosed illness was based on the RO's finding that 
this disability was first manifested on November 22, 1995 and 
had lasted less than six months.  Evidence then of record 
included the veteran's service treatment records, an August 
1993 VA Persian Gulf War Registry examination report, 
November 1995 VA examination reports, VA treatment records, 
and the veteran's allegations that he had had headaches since 
serving in Saudi Arabia.  This evidence reflects complaints 
of headaches in service in September 1985 and September 1990, 
no allegation of post-service treatment, the first mention of 
headaches at the time of his Persian Gulf War Registry 
examination in August 1993 that the examiner related to 
temporomandibular joint (TMJ) pain, and the first diagnosis 
of headaches on VA examination in November 1995.  Evidence 
added to the record since the RO's prior denial includes an 
April 2004 VA chronic fatigue syndrome examination report, 
additional VA treatment records, and various statements made 
by the veteran.

The additional evidence includes VA treatment records 
reflecting continuing complaints of headaches, even though he 
had a septoplasty in January 2003, and a February 2004 
diagnosis of migraine headaches, triggered by changes in 
sleep habits.  During a VA chronic fatigue syndrome 
examination, the veteran reported that, since 1993, he falls 
asleep all the time; that he has morning headaches and post-
nap headaches.  As the aforementioned evidence was not 
previously considered by agency adjudicators, and is not 
cumulative or duplicative of evidence previously of record, 
it is "new."  As noted above, the veteran was previously 
denied service connection for headaches because there was no 
evidence of a chronic headache disability that had lasted at 
least six months.  As the new evidence now includes a 
diagnosis of migraine headaches which may be related to the 
veteran's service-connected diarrhea and intestinal bleeding 
due to undiagnosed illness or to a chronic fatigue disability 
that may be due to undiagnosed illness, the evidence relates 
to an unestablished fact that is necessary to substantiate 
the claim.  As such, this claim is intertwined with the 
veteran's claim for service connection for a disability 
manifested by chronic fatigue and must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Moreover, when such evidence is considered in light of the 
additional lay statements asserting that his headaches are 
due to his Persian Gulf service, the Board also finds this 
evidence provides a reasonable possibility of substantiating 
the claim.  The Board reiterates that, for purposes of 
reopening, the credibility of the evidence is presumed.  
Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for headaches, to 
include as due to undiagnosed illness, are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a left elbow injury has been 
received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a disability manifested by headaches, to 
include as due to undiagnosed illness, has been received, to 
this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the veteran's 
claims for service connection, the RO should consider these 
claims on the merits (expanded to include direct and 
secondary service connection), in the first instance, to 
avoid any prejudice to the veteran.  The Board also finds 
that additional RO action on these claims and the other claim 
remaining on appeal is warranted.

With regard to service connection for disability claimed as 
due to an undiagnosed illness, to include one manifested by 
headaches, swollen joints, or chronic fatigue, the period 
within which disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established has been extended to December 31, 2011.  
38 C.F.R. § 3.317(a)(1)(i) (2008).  Thus, even though, 
earlier VA examinations conducted between August 1993 and 
April 2004 may not have shown the presence of a qualifying 
chronic disability that does not mean the veteran does not 
now have the claimed disability.  [Parenthetically, the Board 
notes that, in McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.]

Here, the veteran's service treatment records reflect that he 
was treated for complaints of headaches on two occasions in 
service, the last time in September 1990 in conjunction with 
complaints of myalgias and diarrhea (the latter for which he 
is now service-connected).  In March 1991, the veteran was 
treated for right, not left, elbow strain, following two 
months of heavy lifting.  Although there is no evidence of an 
alleged left elbow injury, the Board notes that the veteran 
alleges that he injured his left elbow while diving into a 
foxhole while in combat.  For injuries that are alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 
2002) provides a relaxed evidentiary standard of proof to 
determine service connection.  VA regulations provide that in 
the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

Post-service treatment records and examination reports show 
diagnoses of migraine headaches, left elbow epicondylitis and 
residuals, and a possible diagnosis of sleep hypopnea.  But 
the RO has not sought an opinion as to whether such 
disabilities are related to the veteran's period of service.  
Further, many of the symptoms the veteran claims that he 
has-for example, headaches, fatigue, and sleep problems-
might be related to the veteran's service-connected diarrhea 
and intestinal bleeding as due to undiagnosed illness.  Thus, 
further examination is warranted to identify any chronic 
disabilities manifested by the claimed symptoms and to 
address whether any such disability found on examination is 
related to service, qualifies as a undiagnosed illness, is 
secondary to an already service-connected disability or such 
symptomatology is a manifestation of the veteran's sole 
service-connected disability.  [Parenthetically, the Board 
observes that a new etiological theory for service 
connection, such as secondary to a service-connected 
disability, does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).]

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Asheville VA 
Medical Center (VAMC) dated from March 28, 1995 to September 
26, 1995 and from September 22, 2003 to October 9, 2003, 
along with a February 5, 2004 primary care progress note.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Asheville VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

The Board points out that the evidence of record shows that 
the veteran underwent a septoplasty in January 2003 and that 
a computed tomography (CT) scan of his head was performed in 
2002 as part of a workup for sinus problems.  The record at 
times has reflected that the veteran's headaches have been 
linked to TMJ pain or to sleep and sinus problems.  When VA 
is put on notice of the existence of private medical records, 
VA must attempt to obtain those records before proceeding 
with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, the RO should request that the veteran 
provide authorization to enable it to obtain private medical 
records, to include a copy of the CT of the head report and 
of records from the ear, nose and throat (ENT) physician who 
performed the January 2003 septoplasty.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that (in addition to the above), its notice for 
each claim meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
veteran's claims for service connection for various 
disabilities, to include secondary to service-connected 
disability or as due to undiagnosed illness pursuant to 
38 U.S.C. § 1117.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Asheville VAMC since 
September 1995.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative, a letter requesting 
that the veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the service 
connection claims remaining on appeal.  
In particular, the RO should specifically 
request that the veteran provide 
authorization to enable it to obtain a 
copy of the CT of head report performed 
in 2002 and all outstanding pertinent 
records from the ENT physician who 
performed the January 2003 septoplasty.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include service connection as 
secondary to a service-connected 
disability.  The RO should ensure that 
its notice meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded VA examinations by 
appropriate physicians, at a VA medical 
facility, to determine the nature and 
extent of all pathology, which may be 
present, pertaining to muscle soreness 
and/or joint pain of the left elbow, 
headaches, and fatigue-like symptoms.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

The purpose of examination is to identify 
all signs of disorders manifested by 
muscle soreness and/or joint pain of the 
left elbow, headaches, or fatigue-like 
symptoms which the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the veteran.  
All appropriate tests (to include x-rays) 
and studies and/or consultation(s) should 
be accomplished (with all findings made 
available to each physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders manifested by 
muscle soreness and/or joint pain of the 
left elbow, headaches, or fatigue-like 
symptoms is/are attributable to a known 
clinical diagnosis (for example, migraine 
headaches, sleep hypopnea or chronic 
fatigue syndrome) or to the veteran's 
service-connected diarrhea and intestinal 
bleeding as due to undiagnosed illness.  

For any muscle soreness and/or joint pain 
of the left elbow, headaches, or fatigue-
like symptoms, which is attributable to a 
known diagnosis, the examiner(s) should 
offer an opinion as to the most probable 
etiology and date of onset of any 
disorder that is diagnosed and whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
diagnosed disorder (1) was incurred in or 
aggravated by service, (2) was caused or 
aggravated by a service-connected 
disability, and/or was caused by a 
supervening condition or event after 
April 1991.  If arthritis of the left 
elbow is diagnosed, the examiner should 
opine whether the evidence indicates that 
such arthritis was manifest within one 
year of the veteran's discharge from 
service.  (The veteran served on active 
duty from August 1985 to January 1986 and 
from November 1990 to April 1991.)  

For any of the above signs and symptoms, 
which is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Finally, the 
examiner(s) should express his or her 
opinion as to whether any muscle soreness 
and/or joint pain of the left elbow, 
headaches, or fatigue-like symptoms is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period) or was 
caused by a supervening condition or 
event after April 1991.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
to include discussion of the August 1993, 
November 1995, and April 2004 VA 
examination reports (even that performed 
by Dr. Wilkey), and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection, secondary, or as due to 
undiagnosed illness, as appropriate.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


